Filed Pursuant to Rule 424(b)(5) Registration No. 333-138032 CALCULATION OF REGISTRATION FEE Title of each classof securities offered Maximum aggregateoffering price Amount ofregistration fee Common shares, par value $0.20 $ 574,999,994.25 (1) $ 32,085.00 (2) (1) Assuming exercise in full of the underwriters option to purchase additional shares. (2) The filing fee of $32,085.00 is calculated in accordance with Rule 457(r) under the Securities Act of 1933. The entire sum of $32,085.00 is being paid herewith. PROSPECTUS SUPPLEMENT(To Prospectus Dated October 16, 2006) 19,801,981 Shares American Express Company Common Shares We are offering 19,801,981 common shares to be sold in this offering. Our common shares are listed on the New York Stock Exchange under the symbol AXP. The last reported sale price of our common shares on June1, 2009 was $25.99 per share. Our common shares are not a savings account, deposit or other obligation of any of our bank or non-bank subsidiaries and are not insured by the Federal Deposit Insurance Corporation or any other governmental entity. Investing in our common shares involves risks. You should carefully consider the information under Risk Factors beginning on page S-5 of this prospectus supplement, on page 2 of the accompanying prospectus and on page 63 of our Annual Report on Form 10-K for the year ended December 31, 2008 incorporated herein by reference. Per Share Total Price to Public $ 25.25000 $ 500,000,020 Underwriting Discounts $ 0.83325 $ 16,500,001 Proceeds, Before Expenses, to American Express Company $ 24.41675 $ 483,500,020 The underwriters expect to deliver the common shares in book-entry form only, through the facilities of The Depository Trust Company, against payment on or about June 5, 2009. To the extent the underwriters sell more than 19,801,981 common shares, the underwriters have the option to purchase up to an additional 2,970,296 common shares from us at the initial price to public less the underwriting discount. Neither the Securities and Exchange Commission, or the SEC, nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Goldman, Sachs & Co. Credit Suisse Deutsche Bank Securities Barclays Capital Citi Merrill Lynch & Co. ABN AMRO Incorporated The Williams Capital Group, L.P. Utendahl Capital Group, LLC The date of this prospectus supplement is June 1, 2009. TABLE OF CONTENTS Page Prospectus Supplement About This Prospectus Supplement S-2 Summary S-3 The Company S-3 The Offering S-4 Risk Factors S-5 Cautionary Statement Regarding Forward-Looking Information S-8 Recent Developments S-11 Use of Proceeds S-12 Underwriting S-13 Where You Can Find More Information S-17 Incorporation of Certain Documents by Reference S-17 Validity of the Shares S-18 Experts S-18 Prospectus About This Prospectus i Where You Can Find More Information ii Incorporation of Certain Documents By Reference ii Forward-Looking Statements iii The Company 1 Risk Factors 2 Ratio of Earnings to Fixed Charges 5 Use of Proceeds 6 Description of Debt Securities 7 Description of Preferred Shares 27 Description of Depositary Shares 29 Description of Common Shares 31 Description of Securities Warrants 32 Description of Currency Warrants 33 Description of Other Warrants 34 ERISA Considerations 35 Certain U.S. Federal Income Tax Consequences 36 Plan of Distribution 44 Legal Matters 46 Experts 46 Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering of our common shares and other matters relating to us and our financial condition. The second part is the attached base prospectus, which gives more general information, some of which does not apply to this offering. Generally, when we refer to the prospectus, we are referring to both parts of this document combined. If information in this prospectus supplement differs from information in the accompanying prospectus, you should rely on the information in this prospectus supplement. If the information in this prospectus supplement conflicts with any statement in a document incorporated by reference, then you should rely on the statement in the more recent document. When we use the terms American Express, the Company, we, us or our in this prospectus supplement, we mean American Express Company and its subsidiaries, on a consolidated basis, unless we state or the context implies otherwise. You should rely only on the information contained in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference. We have not authorized anyone to provide you with information that is different. This prospectus supplement and the accompanying prospectus may only be used where it is legal to sell these securities. The information in this prospectus supplement and the accompanying prospectus may only be accurate as of their respective dates and the information in the incorporated documents is only accurate as of their respective dates. The distribution of this prospectus supplement and the accompanying prospectus and the offering of the common shares in certain jurisdictions may be restricted by law. Persons into whose possession this prospectus supplement and the accompanying prospectus come should inform themselves about and observe any such restrictions. This prospectus supplement and the accompanying prospectus do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. S-2 Table of Contents SUMMARY The following summary highlights selected information contained elsewhere in this prospectus supplement and in the documents incorporated by reference in this prospectus supplement and the accompanying prospectus and does not contain all the information you will need in making your investment decision. You should carefully read this entire prospectus supplement, the accompanying prospectus and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus. The Company We, together with our consolidated subsidiaries, are a leading global payments and travel company. Our principal products and services are charge and credit payment card products and travel-related services offered to consumers and businesses around the world. We and our principal operating subsidiary, American Express Travel Related Services Company, Inc., or TRS, each became bank holding companies under the Bank Holding Company Act of 1956, or the BHC Act, subject to the supervision and examination by the Board of Governors of the Federal Reserve System, or the Federal Reserve, on November 14, 2008, and each elected to be treated as financial holding companies under the BHC Act. Our reportable operating segments are comprised of two customer-focused groupsthe Global Consumer Group and the Global Business-to-Business Group. Global Consumer Group The Global Consumer Group offers a range of products and services, including charge and credit card products for consumers and small businesses worldwide (primarily through our U.S. bank subsidiaries and affiliates), consumer travel services and stored value products such as Travelers Cheques and prepaid products. Global Business-to-Business Group The Global Business-to-Business Group provides, among other products and services, business travel, corporate cards and other expense-management products and services, network services for our network partners and merchant acquisition and merchant processing, point-of-sale, servicing and settlement and marketing products and services for merchants. In certain countries we have granted licenses to partially-owned affiliates and unaffiliated entities to offer some of these products and services. A key asset of our network is the American Express brand, which is one of the worlds most highly recognized and respected brands. The Companys various products and services are sold globally to diverse customer groups, including consumers, small businesses, middle-market companies, large corporations, and banking and financial institutions. These products and services are sold through various channels including direct mail, the Internet, employee and independent third-party sales forces and direct response advertising. Our general-purpose card network, card-issuing and merchant-acquiring and processing businesses are global in scope. We are a world leader in providing charge and credit cards to consumers, small businesses and corporations. These cards include cards issued by American Express as well as cards issued by third-party banks and other institutions that are accepted on the American Express network (collectively, Cards). Our Cards permit our cardmembers, or Cardmembers, to charge purchases of goods and services in most countries around the world at the millions of merchants that accept Cards bearing our logo. We added a net total of 6 million Cards in 2008, bringing total worldwide Cards-in-force to 92.4 million (including Cards issued by third parties). In 2008, our worldwide billed business (spending on American Express ® Cards, including Cards issued by third parties) was $683.3 billion. Our executive offices are located at 200 Vesey Street, New York, New York 10285 (telephone number: 212-640-2000). S-3 Table of Contents The Offering Common SharesWe Are Offering 19,801,981 common shares, par value $0.20 per share. Option to Purchase AdditionalShares To the extent the underwriters sell more than 19,801,981 common shares, the underwriters have the option to purchase up to an additional 2,970,296 common shares from us at the initial price to public less the underwriting discount. They may exercise that option for 30 days. Use of Proceeds After Expenses We intend to use the net proceeds from this offering for general corporate purposes, which may include, subject to regulatory approval, the partial funding of our intended repurchase of our $3.4 billion of Fixed Rate Cumulative Perpetual Preferred Stock, Series A, par value $1.66-2/3 per share, or the Preferred Shares, which we sold to the U.S. Department of the Treasury, or the Treasury, on January 9, 2009 under the Treasurys Troubled Asset Relief Program, or TARP, Capital Purchase Program, or the CPP. See Recent Developments. New York Stock Exchange Symbol AXP S-4 Table of Contents RISK FACTORS Your investment in our common shares involves risks. This prospectus supplement does not describe all of those risks. The following is a list of certain risks specific to our common shares. Before purchasing any of our common shares, you should consider carefully these risks and the more detailed explanation of risks described in our Annual Report on Form 10-K for the year ended December 31, 2008 under the caption Item 1A. Risk Factors, as well as those risks discussed in our subsequent filings that are incorporated by reference into this prospectus supplement, as well as other information included or incorporated by reference into this prospectus supplement or the accompanying prospectus. The price of our common shares may fluctuate significantly, and this may make it difficult for you to resell the common shares owned by you at times or at prices you find attractive. The trading price of our common shares may fluctuate widely as a result of a number of factors, many of which are outside our control. In addition, the stock market is subject to fluctuations in the share prices and trading volumes that affect the market prices of the shares of many companies. These broad market fluctuations have adversely affected and may continue to adversely affect the market price of our common shares. Among the factors that could affect our stock price are:  actual or anticipated quarterly fluctuations in our operating results and financial condition;  changes in revenue or earnings estimates or publication of research reports and recommendations by financial analysts or actions taken by rating agencies with respect to our securities or those of other financial institutions;  failure to meet analysts revenue or earnings estimates;  speculation in the press or investment community generally or relating to our reputation or the financial services industry;  strategic actions by us or our competitors, such as acquisitions or restructurings;  actions by institutional shareholders;  fluctuations in the stock price and operating results of our competitors;  future sales of our equity or equity-related securities;  changes in the frequency or amount of dividends or share repurchases;  proposed or adopted regulatory changes or developments;  anticipated or pending investigations, proceedings, or litigation that involve or affect us;  domestic and international economic factors unrelated to our performance; or  general market conditions and, in particular, developments related to market conditions for the financial services industry. A significant decline in our stock price could result in substantial losses for individual shareholders and could lead to costly and disruptive securities litigation. There may be future sales or other dilution of our equity, which may adversely affect the market price of our common shares. Except as described under Underwriting, we are not restricted from issuing additional common shares or preferred shares, including securities that are convertible into or exchangeable for, or that represent the right to receive, common shares or preferred shares. The issuance of additional common shares or convertible securities will dilute the ownership interest of our existing common shareholders. The market price of our common shares could decline as a result of this offering as well as other sales by us or others of a large block of our common shares or preferred shares or similar securities in the market after this offering, or the perception that such sales could occur. In addition, the terms of the warrant issued to the Treasury under the CPP includes an anti-dilution adjustment that provides that if we issue common shares or securities convertible or exercisable into or exchangeable for our common shares at a price that is less than 90% of the market price of such shares on the last trading day preceding the date of the agreement to sell such shares, the number of common shares to be issued would increase and the per share price of our common shares to be purchased pursuant to the S-5 Table of Contents warrant would decrease. This anti-dilution adjustment may have a further dilutive effect on other holders of our common stock. You may not receive dividends on the common shares. Holders of our common shares are only entitled to receive such dividends as our board of directors may declare out of funds legally available for such payments. Furthermore, holders of our common shares are subject to the prior dividend rights of holders of our preferred shares or the depositary shares representing such preferred shares then outstanding. Although historically we have declared cash dividends on our common shares, we are not required to do so and may reduce or eliminate dividends on our common shares in the future. Additionally, as a result of our issuance of preferred shares to the Treasury pursuant to the CPP, dividend payments on, and repurchases of, our outstanding common shares are subject to certain restrictions, including that prior to the earlier of January 2012 or until we have redeemed, or the Treasury has transferred, all of the preferred shares issued to the Treasury pursuant to the CPP, we are prohibited from declaring or paying any dividend or making any distribution on our common shares (other than regular quarterly cash dividends of not more than $0.18 per share) without the Treasurys consent. We are also limited in our ability to pay dividends by our regulators who could prohibit a dividend that would be considered an unsafe or unsound banking practice. For example, it is the policy of the Federal Reserve that bank holding companies should generally pay dividends on common shares only out of earnings, and only if prospective earnings retention is consistent with the organizations expected future needs, asset quality and financial condition. For more information on bank holding company dividend restrictions, please see Financial ReviewShare Repurchases and Dividends on page 34 and Note 13 on page 96 of our 2008 Annual Report to Shareholders, which information is incorporated herein by reference. There can be no assurance when the Preferred Shares can be redeemed. We intend to use the net proceeds from this offering for general corporate purposes, which may include, subject to obtaining the required regulatory approvals, the repurchase of the Preferred Shares issued to the Treasury, as described in Use of Proceeds; however, there can be no assurance when the Preferred Shares can be repurchased, if at all. Further, our continued participation in the CPP subjects us to increased regulatory and legislative oversight, including with respect to executive compensation. These new and any future oversight and legal requirements and implementing standards under the CPP may have unforeseen or unintended adverse effects on the financial services industry as a whole, and particularly on CPP participants such as ourselves. The common shares are equity and are subordinate to our existing and future indebtedness and preferred shares. Our common shares are equity interests and do not constitute indebtedness. As such, the common shares will rank junior to all of our indebtedness and to other non-equity claims against us and our assets available to satisfy claims against us, including in our liquidation. Additionally, holders of our common shares are subject to the prior dividend and liquidation rights of holders of our outstanding preferred shares or the depositary shares representing such preferred shares then outstanding. Our board of directors is authorized to issue additional classes or series of preferred shares without any action on the part of the holders of our common shares. As of March 31, 2009, the aggregate liquidation preference of all our outstanding preferred shares, which comprised the Preferred Shares we issued to the Treasury in January 2009, was approximately $3.4 billion. If we are deferring payments on our outstanding subordinated notes or are in default under the indentures governing those securities, we will be prohibited from making distributions on the common shares. The terms of our outstanding subordinated notes prohibit us from declaring or paying any dividends or distributions on our capital stock, including our common shares, or purchasing, acquiring, or making a liquidation payment on such stock, if we are aware of any event that would be an event of default under the indenture governing those subordinated notes or at any time when we have deferred payment of interest on those subordinated notes. S-6 Table of Contents Our ability to pay dividends depends upon the results of operations of our subsidiaries. We are a holding company that conducts substantially all of our operations through our subsidiaries. As a result, our ability to make dividend payments on the common shares depends primarily upon the receipt of dividends and other distributions from our subsidiaries. In addition, if, in the opinion of the applicable regulatory authority, one of our bank subsidiaries under its jurisdiction is engaged in or is about to engage in an unsafe or unsound practice, such authority may require, after notice and hearing, that such bank cease and desist from such practice. Depending on the financial condition of our banking subsidiaries, the applicable regulatory authority might deem us to be engaged in an unsafe or unsound practice if our banking subsidiaries were to pay dividends. Our right to participate in any distribution of assets of any of our subsidiaries upon the subsidiarys liquidation or otherwise, and thus your ability as a holder of the common shares to benefit indirectly from such distribution, will be subject to the prior claims of creditors of that subsidiary, except to the extent that any of our claims as a creditor of such subsidiary may be recognized. As a result, the common shares effectively will be subordinated to all existing and future liabilities and obligations of our subsidiaries. Anti-takeover provisions could negatively impact our stockholders. Provisions of our certificate of incorporation and bylaws could make it more difficult for a third party to acquire control of us or have the effect of discouraging a third party from attempting to acquire control of us. For example, our certificate of incorporation authorizes our board of directors to issue preferred shares, which could be issued as a defensive measure in response to a takeover proposal. These provisions could make it more difficult for a third party to acquire us even if an acquisition might be in the best interest of our stockholders. S-7 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION We have made various statements in this prospectus supplement and the accompanying prospectus that may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements may also be made in our documents incorporated by reference in this prospectus supplement and the accompanying prospectus. Forward-looking statements are subject to risks and uncertainties, including those identified in the documents that are or will be incorporated by reference into this prospectus supplement and the accompanying prospectus, which could cause actual results to differ materially from such statements. The words believe, expect, anticipate, optimistic, intend, plan, aim, will, may, should, could, would, likely and similar expressions are intended to identify forward-looking statements. We caution you that any risk factors described or incorporated by reference in this prospectus supplement and the accompanying prospectus as well as the risk factors described in our Annual Report on Form 10-K for the year ended December 31, 2008 are not exclusive. There may also be other risks that we are unable to predict at this time that may cause actual results to differ materially from those in forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update publicly or revise any forward-looking statements. Factors that could cause actual results to differ materially from these forward-looking statements include, but are not limited to, the following: our ability to generate earnings and continue to stay profitable, which will depend in part on Cardmember spending and credit performance, the success of our reengineering initiatives and the severity of the economic environment; our ability to maintain sufficient capital levels to enable us to accommodate the spending needs of our customers, which levels can be impacted by our net income in excess of our dividends, acquisitions, business growth and mix, among other factors; our ability to issue in the future long term debt in the public markets, which will depend in part on investor demand and market conditions at the time; our ability to satisfy our overall liquidity needs, which will depend in part on our ability to continue to grow our brokered retail deposit programs and the implementation of our direct deposit initiative, as well as credit ratings, market capacity, investor perception of us and of the financial industry generally; our ability to manage credit risk related to consumer debt, business loans, merchants and other credit trends, which will depend in part on (i) the economic environment, including, among other things, the housing market, the rates of bankruptcies and unemployment, which can affect spending on card products, debt payments by individual and corporate customers and businesses that accept our card products, (ii) the effectiveness of our credit models and (iii) the impact of recent legislative initiatives affecting the credit card business, including the Credit Card Accountability, Responsibility and Disclosure (CARD) Act of 2009; the impact of our efforts to deal with delinquent Cardmembers in the current challenging economic environment, which may affect payment patterns of Cardmembers and the perception of our services, products and brands; our near-term write-off rates, including those for the second, third and fourth quarters of 2009, which will depend in part on changes in the level of our loan balances, delinquency rates of Cardmembers and unemployment and bankruptcy rates; differences between owned (i.e., GAAP) and managed write-off rates, which can be impacted by factors such as the various types of customer accounts in our portfolios and our lending securitization trust; consumer and business spending on our credit and charge card products and Travelers Cheques and other prepaid products and growth in card lending balances, which depend in part on the economic environment, and the ability to issue new and enhanced card and prepaid products, services and rewards programs, and increase revenues from such products, attract new Cardmembers, reduce Cardmember attrition, capture a greater share of existing Cardmembers spending, and sustain premium discount rates on our card products in light of regulatory and market pressures, increase merchant coverage, retain Cardmembers after low introductory lending rates have expired, and expand the Global Network Services business; the write-off and delinquency rates in the medium- to long-term of Cardmembers added by us during the past few years, which could impact their profitability to the Company; the impact of the H1N1 virus (swine flu) on Cardmember spending generally, and in particular travel and entertainment; our ability to effectively implement changes in the pricing of certain of our products and services; fluctuations in interest rates (including fluctuations in benchmarks, such as LIBOR and other benchmark rates, and credit spreads), which impact our borrowing costs, return on lending products and the value of our investments; our ability to meet our long-term on average and over time financial targets; the actual amount to be spent by us on marketing, promotion, rewards and Cardmember services based on S-8 Table of Contents managements assessment of competitive opportunities and other factors affecting its judgment; the ability to control and manage operating, infrastructure, advertising and promotion expenses as business expands or changes, including the ability to accurately estimate the provision for the cost of the Membership Rewards program; fluctuations in foreign currency exchange rates; our ability to grow our business and generate excess capital and earnings in a manner and at levels that will allow us to return a portion of capital to shareholders, which will depend on our ability to manage our capital needs, and the effect of business mix, acquisitions and rating agency and regulatory requirements, including those arising from our status as a bank holding company; our ability to meet our objectives with respect to the growth of our brokered retail CD program and brokerage sweep account program and the implementation of our direct deposit initiative; the success of the Global Network Services business in partnering with banks in the United States, which will depend in part on the extent to which such business further enhances our brand, allows us to leverage our significant processing scale, expands merchant coverage of the network, provides our Global Network Services business, or Global Network Services, bank partners in the United States the benefits of greater Cardmember loyalty and higher spend per customer, and merchant benefits such as greater transaction volume and additional higher spending customers; the ability of the Global Network Services business to meet the performance requirements called for by our settlements with MasterCard and Visa; trends in travel and entertainment spending and the overall level of consumer confidence; the uncertainties associated with business acquisitions, including, among others, the failure to realize anticipated business retention, growth and cost savings, as well as the ability to effectively integrate the acquired business into our existing operations; the underlying assumptions and expectations related to the February 2008 sale of the American Express Bank Ltd. businesses and the transactions impact on our earnings proving to be inaccurate or unrealized; the success, timeliness and financial impact (including costs, cost savings, and other benefits, including increased revenues), and beneficial effect on our operating expense to revenue ratio, both in the short-term (including during 2009) and over time, of reengineering initiatives being implemented or considered by us, including cost management, structural and strategic measures such as vendor, process, facilities and operations consolidation, outsourcing (including, among others, technologies operations), relocating certain functions to lower-cost overseas locations, moving internal and external functions to the internet to save costs, and planned staff reductions relating to certain of such reengineering actions; our ability to reinvest the benefits arising from such reengineering actions in its businesses; bankruptcies, restructurings, consolidations or similar events (including, among others, the Delta Air Lines/Northwest Airlines merger) affecting the airline or any other industry representing a significant portion of our billed business, including any potential negative effect on particular card products and services and billed business generally that could result from the actual or perceived weakness of key business partners in such industries; the triggering of obligations to make payments to certain co-brand partners, merchants, vendors and customers under contractual arrangements with such parties under certain circumstances; a downturn in our businesses and/or negative changes in our and our subsidiaries credit ratings, which could result in contingent payments under contracts, decreased liquidity and higher borrowing costs; our ability to satisfy our liquidity needs and execute on our funding plans, which will depend on, among other things, our future business growth, our credit ratings, market capacity and demand for securities offered by us, performance by the our counterparties under our bank credit facilities and other lending facilities, regulatory changes, including changes to the policies, rules and regulations of the Federal Reserve and the Federal Reserve Bank of San Francisco, our ability to securitize and sell receivables and the performance of receivables previously sold in securitization transactions and our ability to meet the criteria for participation in certain liquidity facilities and other funding programs, including the Commercial Paper Funding Facility, the Temporary Liquidity Guarantee Program and the Term Asset-Backed Securities Loan Facility, being made available through the Federal Reserve Bank of New York, the Federal Deposit Insurance Corporation, or the FDIC, and other federal departments and agencies; accuracy of estimates for the fair value of the assets in our investment portfolio and, in particular, those investments that are not readily marketable, including the valuation of the interest-only strip relating to our lending securitizations and the ability of our charge card and lending trusts to maintain excess spreads at levels sufficient to avoid material set-asides or early amortization of our charge card and lending securitizations, which will depend on various factors such as income derived from the relevant portfolios and their respective credit performances; our ability to avoid material losses on our investment portfolio, including our investments in state and municipal obligations, the issuers of which could be adversely affected by the challenging economic environment; our ability to invest in technology advances across all areas of our business to stay on the leading edge of technologies S-9 Table of Contents applicable to the payment industry; our ability to attract and retain executive management and other key employees in light of the limitations on compensation imposed on participants in the Treasurys CPP, in which we are a participant; our ability to protect our intellectual property rights, or IP, and avoid infringing the IP of other parties; the potential negative effect on our businesses and infrastructure, including information technology, of terrorist attacks, natural disasters or other catastrophic events in the future; political or economic instability in certain regions or countries, which could affect lending and other commercial activities, among other businesses, or restrictions on convertibility of certain currencies; changes in laws or government regulations; the potential impact of regulations recently adopted by federal bank regulators relating to certain credit and charge card practices, including, among others, the imposition by card issuers of interest rate increases on outstanding balances and the allocation of payments in respect of outstanding balances with different interest rates, which could have an adverse impact on our net income; accounting changes, including the Financial Accounting Standards Boards proposal regarding the accounting for off-balance sheet activities or other potential regulatory interpretations in this area, which, if ultimately adopted, would result in our having to consolidate the assets and liabilities of our lending securitization trust, thereby requiring us to reestablish loss reserves, which could reduce our regulatory capital ratios and/or change the presentation of our financial statements; outcomes and costs associated with litigation and compliance and regulatory matters; and competitive pressures in all of our major businesses. Additional information concerning important factors that could cause actual events or results to be materially different from the forward-looking statements can be found in the documents that are or will be incorporated by reference into this prospectus supplement and the accompanying prospectus. Although we believe the expectations reflected in our forward-looking statements are based upon reasonable assumptions, it is not possible to foresee or identify all factors that could have a material and negative impact on our future performance. The forward-looking statements included or incorporated by reference in this prospectus supplement and the accompanying prospectus are made on the basis of managements assumptions and analyses, as of the time the statements are made, in light of their experience and perception of historical conditions, expected future developments and other factors believed to be appropriate under the circumstances. S-10 Table of Contents RECENT DEVELOPMENTS On February 25, 2009, the Treasury released the terms of the Supervisory Capital Assessment Program, or the SCAP. The SCAP is a complement to the Treasurys Capital Assistance Program, which makes capital available to financial institutions as a bridge to private capital in the future. Under the SCAP, federal banking supervisors conducted assessments to evaluate the capital needs of the 19 largest banking institutions (including us) under a base case and a more adverse economic scenario. Under the hypothetical more adverse economic scenario, the supervisors evaluated the extent to which each of the participating institutions would need to increase the amount and/or change the composition of its current Tier 1 capital to exceed comfortably minimum regulatory benchmarks at year-end 2010 under a hypothetical economic environment more challenging than what was anticipated by the supervisors. The SCAP set benchmark capital buffers for each participating institution based on the amount of capital needed by that institution to achieve a Tier 1 risk-based capital ratio of at least 6% and a Tier 1 common risk-based capital ratio of at least 4% at year-end 2010. We and all other eligible banking institutions with assets in excess of $100 billion as of December 31, 2008 participated in this assessment. On May 7, 2009, the results of the SCAP for each of the participating institutions were announced. The final report under the SCAP for us concluded that we would not have to augment our capital buffer under the assumptions used by the SCAP. The estimates reported under the SCAP represent values for a hypothetical what if economic scenario and are not forecasts. According to the SCAP report, we had a year-end 2008 Tier 1 risk-based capital ratio of 9.7%. This ratio would be 13% on a pro forma basis reflecting our previously disclosed issuance of $3.4 billion of Preferred Shares in January 2009 as part of the CPP. According to the SCAP report, we had a year-end 2008 Tier 1 common risk-based capital ratio of 9.7%. That ratio translates into a capital level approximately $6 billion above the minimum SCAP benchmark of 4%. In light of the SCAP report, the Company has filed a request with the Federal Reserve and the Treasury to repurchase the Preferred Shares and the related warrant it issued under the CPP. In accordance with a joint statement issued on May 6, 2009 by the Treasury, the Federal Reserve, the FDIC and the Comptroller of the Currency, we must have a post-repayment capital base at least consistent with the SCAP buffer, and must be able to demonstrate our financial strength by issuing senior unsecured debt for a term greater than five years not backed by FDIC guarantees, in amounts sufficient to demonstrate a capacity to meet funding needs independent of government guarantees. On May 18, 2009, we closed the issuance of an aggregate $3 billion principal amount of five-year and ten-year senior notes. In accordance with guidance from the Federal Reserve, the Company is now also required to raise equity capital of at least $500 million in a public offering before repurchasing the Preferred Shares and the related warrant issued to the Treasury. We are undertaking this offering to satisfy this requirement. Assuming repurchase of the Preferred Shares during the second quarter, we have estimated that the one-time impact on diluted earnings per common share resulting from the accelerated accretion of the dividends on the Preferred Shares will be approximately $0.18 per share for the quarter and, thereafter, the consequence of the repurchase will be slightly accretive to diluted earnings per common share. S-11 Table of Contents USE OF PROCEEDS We estimate that the net proceeds from this offering will be approximately $482,900,020 (or approximately, $555,424,994 if the underwriters exercise in full their option to purchase additional shares), after deducting the underwriters discounts and commissions and estimated offering expenses. We intend to use the net proceeds from this offering for general corporate purposes, which may include, subject to regulatory approval, the partial funding of our intended repurchase of our Preferred Shares, which we sold to the Treasury on January 9, 2009 under the CPP. See Recent Developments. Pending such use, the net proceeds will be invested in short-term, investment-grade, interest-bearing securities. S-12 Table of Contents UNDERWRITING We and the underwriters named below have entered into an underwriting agreement with respect to the shares being offered. Subject to certain conditions, each underwriter has severally agreed to purchase the number of shares indicated in the following table. Goldman, Sachs & Co. is the representative of the underwriters. Underwriters Number of Shares Goldman, Sachs & Co. 13,465,349 Credit Suisse Securities (USA) LLC 1,584,158 Deutsche Bank Securities Inc. 1,584,158 Barclays Capital Inc. 752,475 Citigroup Global Markets Inc. 752,475 Merrill Lynch, Pierce Fenner & SmithIncorporated 752,475 ABN AMRO Incorporated 752,475 The Williams Capital Group, L.P. 79,208 Utendahl Capital Group, LLC 79,208 Total 19,801,981 The underwriters are committed to take and pay for all of the shares being offered, if any are taken, other than the shares covered by the option described below unless and until this option is exercised. If the underwriters sell more shares than the total number set forth in the table above, the underwriters have an option to buy up to an additional 2,970,296 shares from us. They may exercise that option for 30 days. If any shares are purchased pursuant to this option, the underwriters will severally purchase shares in approximately the same proportion as set forth in the table above. The following table shows the per share and total underwriting discounts to be paid to the underwriters by us. Such amounts are shown assuming both no exercise and full exercise of the underwriters option to purchase 2,970,296 additional shares. Paid by American Express Company No Exercise Full Exercise Per Share $0.83325 $0.83325 Total $ 16,500,001 $ 18,975,000 Shares sold by the underwriters to the public will initially be offered at the initial public offering price set forth on the cover of this prospectus supplement. Any shares sold by the underwriters to securities dealers may be sold at a discount of up to $0.4545 per share from the initial public offering price. If all the shares are not sold at the initial public offering price, the representative may change the offering price and the other selling terms. The offering of the shares by the underwriters is subject to receipt and acceptance and subject to the underwriters right to reject any order in whole or in part. We have agreed, subject to certain exceptions with respect to, among other things, stock options or other stock awards pursuant to our employee benefit and related plans, that we will not offer, sell, contract to sell, pledge, grant any option to purchase, make any short sale or otherwise dispose of any common shares, or any options or warrants to purchase any common shares, or any securities convertible into, exchangeable for or that represent the right to receive common shares, without the prior consent of Goldman, Sachs & Co., for a period of 90 days after the date of this prospectus supplement. In addition, certain of our directors and executive officers have also agreed, subject to certain exceptions with respect to, among other things, gifts, transfers to family members, estate planning transactions, common shares transferred to a lender under any secured borrowing facility account that existed prior to May 24, 2009 and sales pursuant to 10b5-1 trading plans established before the date of this prospectus supplement, that such directors and executive officers will not offer, sell, contract to sell, pledge, grant any option to purchase, make any short sale or otherwise dispose of any of our common shares, or any options or warrants to purchase any common shares, or any securities convertible into, exchangeable for or that represent the right to receive common shares without the prior consent of Goldman, Sachs & Co., for a period of 90 days after the date of this prospectus supplement. In connection with the offering, the underwriters may purchase and sell common shares in the open market. These transactions may include short sales, stabilizing transactions and purchases to cover positions S-13 Table of Contents created by short sales. Short sales involve the sale by the underwriters of a greater number of shares than they are required to purchase in the offering. Covered short sales are sales made in an amount not greater than the underwriters option to purchase additional shares from us in the offering. The underwriters may close out any covered short position by either exercising their option to purchase additional shares or purchasing shares in the open market. In determining the source of shares to close out the covered short position, the underwriters will consider, among other things, the price of shares available for purchase in the open market as compared to the price at which they may purchase additional shares pursuant to the option granted to them. Naked short sales are any sales in excess of such option. The underwriters must close out any naked short position by purchasing shares in the open market. A naked short position is more likely to be created if the underwriters are concerned that there may be downward pressure on the price of the common shares in the open market after pricing that could adversely affect investors who purchase in the offering. Stabilizing transactions consist of various bids for or purchases of common shares made by the underwriters in the open market prior to the completion of the offering. The underwriters may also impose a penalty bid. This occurs when a particular underwriter repays to the underwriters a portion of the underwriting discount received by it because the representative has repurchased shares sold by or for the account of such underwriter in stabilizing or short covering transactions. Purchases to cover a short position and stabilizing transactions, as well as other purchases by the underwriters for their own accounts, may have the effect of preventing or retarding a decline in the market price of our common shares, and together with the imposition of the penalty bid, may stabilize, maintain or otherwise affect the market price of the common shares. As a result, the price of the common shares may be higher than the price that otherwise might exist in the open market. If these activities are commenced, they may be discontinued at any time. These transactions may be effected on the NYSE, in the over-the-counter market or otherwise. Selling Restrictions European Economic Area In relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (each, a Relevant Member State), each underwriter has represented and agreed that with effect from and including the date on which the Prospectus Directive is implemented in that Relevant Member State (the Relevant Implementation Date) it has not made and will not make an offer of shares to the public in that Relevant Member State prior to the publication of a prospectus in relation to the shares which has been approved by the competent authority in that Relevant Member State or, where appropriate, approved in another Relevant Member State and notified to the competent authority in that Relevant Member State, all in accordance with the Prospectus Directive, except that it may, with effect from and including the Relevant Implementation Date, make an offer of shares to the public in that Relevant Member State at any time: (a) to legal entities which are authorized or regulated to operate in the financial markets or, if not so authorized or regulated, whose corporate purpose is solely to invest in securities; (b) to any legal entity which has two or more of (1) an average of at least 250 employees during the last financial year; (2) a total balance sheet of more than 43,000,000 and (3) an annual net turnover of more than 50,000,000, as shown in its last annual or consolidated accounts; (c) to fewer than 100 natural or legal persons (other than qualified investors as defined in the Prospectus Directive) subject to obtaining the prior consent of the representative for any such offer; or (d) in any other circumstances which do not require the publication by the Issuer of a prospectus pursuant to Article 3 of the Prospectus Directive. For the purposes of this provision, the expression an offer of shares to the public in relation to any shares in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the shares to be offered so as to enable an investor to decide to purchase or subscribe the shares, as the same may be varied in that Relevant Member State by any measure implementing the Prospectus Directive in that Relevant Member State and the expression S-14 Table of Contents Prospectus Directive means Directive 2003/71/EC and includes any relevant implementing measure in each Relevant Member State. United Kingdom Each underwriter has represented and agreed that: (a) it has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of the FSMA) received by it in connection with the issue or sale of the shares in circumstances in which Section 21(1) of the FSMA does not apply to us; and (b) it has complied and will comply with all applicable provisions of the FSMA with respect to anything done by it in relation to the shares in, from or otherwise involving the United Kingdom. Hong Kong The shares may not be offered or sold by means of any document other than (i) in circumstances which do not constitute an offer to the public within the meaning of the Companies Ordinance (Cap.32, Laws of Hong Kong), or (ii) to professional investors within the meaning of the Securities and Futures Ordinance (Cap.571, Laws of Hong Kong) and any rules made thereunder, or (iii) in other circumstances which do not result in the document being a prospectus within the meaning of the Companies Ordinance (Cap.32, Laws of Hong Kong), and no advertisement, invitation or document relating to the shares may be issued or may be in the possession of any person for the purpose of issue (in each case whether in Hong Kong or elsewhere), which is directed at, or the contents of which are likely to be accessed or read by, the public in Hong Kong (except if permitted to do so under the laws of Hong Kong) other than with respect to shares which are or are intended to be disposed of only to persons outside Hong Kong or only to professional investors within the meaning of the Securities and Futures Ordinance (Cap. 571, Laws of Hong Kong) and any rules made thereunder. Singapore This prospectus has not been registered as a prospectus with the Monetary Authority of Singapore. Accordingly, this prospectus and any other document or material in connection with the offer or sale, or invitation for subscription or purchase, of the shares may not be circulated or distributed, nor may the shares be offered or sold, or be made the subject of an invitation for subscription or purchase, whether directly or indirectly, to persons in Singapore other than (i) to an institutional investor under Section 274 of the Securities and Futures Act, Chapter 289 of Singapore (the SFA), (ii) to a relevant person, or any person pursuant to Section 275(1A), and in accordance with the conditions, specified in Section 275 of the SFA or (iii) otherwise pursuant to, and in accordance with the conditions of, any other applicable provision of the SFA. Where the shares are subscribed or purchased under Section 275 by a relevant person which is: (a) a corporation (which is not an accredited investor) the sole business of which is to hold investments and the entire share capital of which is owned by one or more individuals, each of whom is an accredited investor; or (b) a trust (where the trustee is not an accredited investor) whose sole purpose is to hold investments and each beneficiary is an accredited investor, shares, debentures and units of shares and debentures of that corporation or the beneficiaries rights and interest in that trust shall not be transferable for 6 months after that corporation or that trust has acquired the shares under Section 275 except: (1) to an institutional investor under Section 274 of the SFA or to a relevant person, or any person pursuant to Section 275(1A), and in accordance with the conditions, specified in Section 275 of the SFA; (2) where no consideration is given for the transfer; or (3) by operation of law. Japan The shares have not been and will not be registered under the Financial Instruments and Exchange Law of Japan (the Financial Instruments and Exchange Law) and each underwriter has agreed that it will not offer or sell any shares, directly or indirectly, in Japan or to, or for the benefit of, any resident of Japan (which term as used herein means any person resident in Japan, including any corporation or other entity organized under the laws of Japan), or to others for re-offering or resale, directly or indirectly, in Japan or to a resident of Japan, except pursuant to an exemption from the registration requirements of, and S-15 Table of Contents otherwise in compliance with, the Financial Instruments and Exchange Law and any other applicable laws, regulations and ministerial guidelines of Japan. We estimate that our share of the total expenses of the offering, excluding underwriting discounts and commissions, will be approximately $600,000. We have agreed to indemnify the several underwriters against certain liabilities, including liabilities under the Securities Act of 1933. Certain of the underwriters and their respective affiliates have, from time to time, performed, and may in the future perform, various financial advisory and investment banking services for us, for which they received or will receive customary fees and expenses. The underwriters or their affiliates may, from time to time, engage in transactions with or perform services for us in the ordinary course of business, including ordinary course lending arrangements. S-16 Table of Contents WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports and other information with the SEC. Our SEC filings are available to the public from the SECs website at http://www.sec.gov. You may also read and copy any document we file, including the registration statement referred to in the accompanying prospectus, at the SECs public reference facilities at treet, N.E., Room 1580, Washington, D.C. 20549. Please call the SEC at 1-800-SEC-0330 for further information about the operation of the public reference room. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The SEC allows us to incorporate by reference the information we file with the SEC, which means that we can disclose important information to you by referring you to those documents. The information that we incorporate by reference is considered to be part of this prospectus supplement. Any reports filed by us with the SEC after the date of this prospectus supplement and before the date that the offering of the common shares by means of this prospectus supplement is terminated will automatically update and, where applicable, supersede any information contained in this prospectus supplement or incorporated by reference in this prospectus supplement. This means that you must look at all of the SEC filings that we incorporate by reference to determine if any of the statements in this prospectus supplement or in any documents previously incorporated by reference have been modified or superseded. We incorporate by reference into this prospectus supplement the following documents filed with the SEC:  Annual Report on Form 10-K for the year ended December 31, 2008.  Quarterly Report on Form 10-Q for the quarter ended March 31, 2009.  Current Report on Form 8-K filed with the SEC on January 9, 2009, May 19, 2009 (2) and May22,2009.  All documents subsequently filed by American Express Company under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act prior to the termination of the offering of the common shares.  The description of our common shares set forth in our registration statement on Form 8-A filed under the Exchange Act on July 13, 1998, including any amendment or report filed for the purpose of updating such description. You may request a copy of these filings at no cost, by writing or telephoning American Express at the following address or telephone number: American Express Company200 Vesey StreetNew York, New York 10285Attention: Secretary(212) 640-2000 S-17 Table of Contents VALIDITY OF THE SHARES The validity of the common shares will be passed upon for us by Louise M. Parent, our Executive Vice President and General Counsel, and by Cleary Gottlieb Steen & Hamilton LLP, New York, New York, and for the underwriters by Sullivan & Cromwell LLP, New York, New York. From time to time, Sullivan & Cromwell LLP and Cleary Gottlieb Steen & Hamilton LLP provide legal services to American Express Company and its subsidiaries. EXPERTS The financial statements and managements assessment of the effectiveness of internal control over financial reporting (which is included in Managements Report on Internal Control over Financial Reporting) incorporated in this prospectus supplement by reference to the Annual Report on Form 10-K for the year ended December 31, 2008 have been so incorporated in reliance on the report of PricewaterhouseCoopers LLP, an independent registered public accounting firm, given on the authority of said firm as experts in auditing and accounting. S-18 Table of Contents
